DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claim(s) 1-2, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struber US 20150226270 in view of Schroeder US 20180183309 in further view of  in further view of machinebuilding.net (URL: http://www. machinebuilding.net/ta/t0418.htm) published 02-12-2014.
 	Struber discloses:
 	Claim 1 (Currently Amended): An electric machine comprising: a stator assembly 4; a rotor assembly 5, comprising: a shaft 8 configured to drive a load mounted to an end of the shaft (load at 9 mounted to end of shaft 8); a first bearing 6 and a second bearing 7 each mounted to the shaft; and a support body (2, 14, 28) comprising first and second bearing seats (14, 28) to which the bearings of the rotor assembly are mounted (see Figs 7-9), wherein the second bearing is soft-mounted to the second bearing seat by an o-ring (see 11 or 11’ in Figs 7-9); and the second bearing is mounted closer to the end of the shaft than the first bearing (see Figs 7-9).  
 	Struber does not provide any details of the rotor and thus does not disclose a permanent magnet mounted on the shaft between the first bearing and second bearing.
 	However, Schroeder discloses the use of a permanent magnets 33 in the rotor (see permanent magnets 33 in 0030).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a permanent magnet rotor as taught by Schroeder in the motor of Struber to gain the benefit of using a magnet type which is known to be used in DC electric motors.
 	Struber as modified above does not disclose wherein the first bearing is mounted to the first bearing seat by adhesive.
 	Machinebuilding.net discloses the use of adhesives for mounting bearings to a bearing housing (see paragraph 1 including “When engineering adhesives are employed in cylindrical assemblies, to bond one part inserted into another, they are known as retaining compounds or retainers. They are commonly used for installing bearings in housings or onto shafts”).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an adhesive to mount the bearing 6 of Struber to the bearing housing 28 (where machinebuilding.net discloses the use of adhesive to mount bearings to bearing housings) to gain the benefit of “Adhesives can help to eliminate bearing spinout, preventing component damage by filling all surface irregularities. This way movement is prevented, completely eliminating fretting, while creating a fully sealed joint.” as taught by machinebuilding.net in paragraph 4.
  	
 	Struber as modified above discloses:
 	Claim 2 (Original): The machine of claim 1, wherein the shaft is driving a load mounted to one end of the shaft, and the second bearing is closer to the load than the first bearing (see Figs 7-9 of Struber).  
 	Claim 5 (Original): The electric machine of claim 1, wherein an annular groove is provided in at least an outer surface of the second bearing and the second bearing seat, and the o- ring is positioned in said annular groove (see 24 or 24’ in Figs 7-8 of Struber).  
 	Claim 7 (Original): The electric machine of claim 1, wherein the support body comprises an elongate central part 2, and the first and second bearing seats are positioned axially at opposite ends of the elongate central part, such that the permanent magnet is positioned within the elongate central part of the support body (see Fig 9).  
	Claim 8 (Original): The electric machine of claim 7, wherein the elongate central part supports the stator assembly (see Fig 9).  
 	

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 5228832 in view of Struber US 20150226270 in further view of Schroeder US 20180183309 in further view of  in further view of machinebuilding.net (URL: http://www. machinebuilding.net/ta/t0418.htm) published 02-12-2014. 
 	Regarding claims 3-4, Nishida discloses: 
 	Claim 3: wherein the machine is a compressor and the load is an impeller (see e.g. the abstract).  
 	Claim 4: wherein the impeller is a mixed flow impeller (see e.g. the abstract).
 	Nashida does not disclose the electric machine (electric motor) of claim 2. 
 	As per the rejection of claim 2 above, Struber as modified above discloses the electric machine (see rejection of claims 1-2 above). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the electric motor of Struber as modified above to power the compressor of Nashida to gain the benefit of powering the compressor with electric energy. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struber US 20150226270 in view of Schroeder US 20180183309 in further view of  in further view of machinebuilding.net (URL: http://www. machinebuilding.net/ta/t0418.htm) published 02-12-2014 in further view of Shinji US 20100328819. 
 	Struber as modified above does not disclose the limitations of claim 6. 
 	Shinji discloses an annular groove (44ba, 44bb) is provided in an outer surface of the first bearing 44 and the first bearing seat (4ja, 4jb of 4), the annular groove providing a channel in which adhesive 54 can be located.  
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize grooves as taught by Shinji in the bearing 6 of Hwang as modified above to gain the benefit of “the glue strength and the air tightness can be improved” as taught by Shinji in 0088.
	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struber US 20150226270 in view of Takashima US 20180054100 in further view of  in further view of machinebuilding.net (URL: http://www. machinebuilding.net/ta/t0418.htm) published 02-12-2014.
 	Struber discloses:
 	Claim 9 (New): An electric machine comprising: a stator assembly 4; a rotor assembly 5, comprising: a shaft 8 configured to drive a load mounted to an end of the shaft (load at 9 mounted to end of shaft 8); a first bearing 6 and a second bearing 7 each mounted to the shaft; 
first and second bearing seats (14, 28) to which the bearings of the rotor assembly are mounted, wherein the second bearing is soft-mounted to the second bearing seat by an o-ring (11 or 11’ in Figs 7-9).
 	Struber does not disclose a permanent magnet mounted on the shaft between the first bearing and second bearing, and a support body, comprising: an elongate central part , wherein at least a part of the stator assembly is radially external to the elongate central part of the support body. 
 	Takashima discloses a rotor having a permanent magnet 10 mounted on the shaft 4, and a support body (3, 12), comprising: an elongate central part 12, wherein at least a part of the stator assembly 5 is radially external to the elongate central part 12 of the support body 12. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize permanent magnets within an elongate central part 12 in the rotor of Struber as modified above (as taught by Takashima) to gain the benefit of utilizing a known rotor configuration used for electric motors.
 	Struber as modified above does not disclose wherein the first bearing is mounted to the first bearing seat by adhesive.
 	Machinebuilding.net discloses the use of adhesives for mounting bearings to a bearing housing (see paragraph 1 including “When engineering adhesives are employed in cylindrical assemblies, to bond one part inserted into another, they are known as retaining compounds or retainers. They are commonly used for installing bearings in housings or onto shafts”).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an adhesive to mount the bearing 6 of Struber to the bearing housing 28 (where machinebuilding.net discloses the use of adhesive to mount bearings to bearing housings) to gain the benefit of “Adhesives can help to eliminate bearing spinout, preventing component damage by filling all surface irregularities. This way movement is prevented, completely eliminating fretting, while creating a fully sealed joint.” as taught by machinebuilding.net in paragraph 4.

 	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and  9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and  9 of U.S. Patent No. 11300130 in view of Searles US 2114670.
 	Claims 1 and  9 of the instant application differs from claims 1 and 9 of the patent by the inclusion of a groove on the second bearing which is taught by Searles. Therefore, adding eth groove to the second bearing would be an obvious modification which would help retain the o-ring in the outer portion of the second bearing.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746